Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,466,861 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David McKinney (Reg. No. 71,941) on 01/27/2022.

The application has been amended as follows: 
(Currently Amended) An electronic device, comprising:
a display;
one or more processors; 
a memory; and

while the electronic device is in a first state, displaying, on the display of the electronic device, a first user interface comprising:
a first affordance that, when selected, causes the electronic device to perform a first function of transmitting a first instruction to a remote device causing a presentation application executing on the remote device to transition to a next slide of a series of slides, wherein the first affordance is displayed at a first size in the first user interface at a first location; and
a second affordance that, when selected, causes the electronic device to perform a second function of transmitting a second instruction to the remote device causing the presentation application executing on the remote device to transition to a previous slide of the series of slides, wherein the second affordance is displayed at the first size;
detecting a first event causing the electronic device to transition from the first state to a second state, wherein the first user interface ceases to be displayed in the second state;
while the electronic device is in the second state, detecting a second event causing the electronic device to transition from the second state to the first state; and
in response to detecting the second event, displaying a second user interface:
comprising the first affordance, wherein the first affordance is displayed at a second size, larger than the first size, in the second user interface at a second location different from the first location; and 
not comprising the second affordance.

(Currently Amended) The electronic device of claim 1, wherein the instructions include instructions for:

in response to receiving the one or more user inputs corresponding to the selection of the first affordance, determining if the one or more user inputs meets or exceeds a threshold number of inputs; and
in accordance with a determination that the one or more user inputs meets or exceeds the threshold number of inputs, ceasing to display the second affordance.

(Original) The electronic device of claim 1, wherein the first event comprises not receiving a user input for a predetermined period of time.

(Previously Presented) The electronic device of claim 1, wherein the electronic device comprises one or more motion sensors, and wherein detecting the first or second event comprises detecting, using the one or more motion sensors, movement of the electronic device.

(Original) The electronic device of claim 4, wherein detecting movement of the electronic device comprises detecting, using the one or more motions sensors, a lowering of the electronic device.

(Original) The electronic device of claim 1, wherein the first event is deactivation of the display, and wherein displaying the second user interface occurs after reactivation of the display.

(Original) The electronic device of claim 1, wherein the second event is activation of the display following deactivation of the display.

(Original) The electronic device of claim 1, wherein the second event comprises receiving a signal from a second device indicative of activity of the second device.

(Previously Presented) The electronic device of claim 8, wherein the signal is indicative of a selection of an affordance on the second device.

(Original) The electronic device of claim 1, wherein the instructions include instructions for:
after displaying the second user interface, receiving a first user input corresponding to a request to display the second affordance;
in response to the first user input, displaying the second affordance;
receiving a second user input corresponding to a selection of the second affordance; and
in response to the second user input, displaying the first user interface.

(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device having a display, cause the electronic device to:
while the electronic device is in a first state, display, on the display of the electronic device, a first user interface comprising:
a first affordance that, when selected, causes the electronic device to perform a first function of transmitting a first instruction to a remote device causing a presentation application executing on the remote device to transition to a next slide of a series of slides, wherein the first affordance is displayed at a first size in the first user interface at a first location; and
a second affordance that, when selected, causes the electronic device to perform a second function of transmitting a second instruction to the remote device causing the presentation application executing on the remote device to transition to a previous slide of the series of slides, wherein the second affordance is displayed at the first size;
, wherein the first user interface ceases to be displayed in the second state;
while the electronic device is in the second state, detect a second event causing the electronic device to transition from the second state to the first state; and
in response to detecting the second event, display a second user interface:
comprising the first affordance, wherein the first affordance is displayed at a second size, larger than the first size, in the second user interface at a second location different from the first location; and 
not comprising the second affordance.

(Currently Amended) The non-transitory computer-readable storage medium of claim 11, wherein the instructions include instructions for:
while displaying the first user interface, receiving one or more user inputs corresponding to a selection of the first affordance; 
in response to receiving the one or more user inputs corresponding to the selection of the first affordance, determining if the one or more user inputs meets or exceeds a threshold number of inputs; and
in accordance with a determination that the one or more user inputs meets or exceeds the threshold number of inputs, ceasing to display the second affordance.

(Original) The non-transitory computer-readable storage medium of claim 11, wherein the first event comprises not receiving a user input for a predetermined period of time.

(Previously Presented) The non-transitory computer-readable storage medium of claim 11, wherein the electronic device comprises one or more motion sensors, and wherein detecting the first or second event comprises detecting, using the one or more motion sensors, movement of the electronic device.

(Original) The non-transitory computer-readable storage medium of claim 14, wherein detecting movement of the electronic device comprises detecting, using the one or more motions sensors, a lowering of the electronic device.

(Original) The non-transitory computer-readable storage medium of claim 11, wherein the first event is deactivation of the display, and wherein displaying the second user interface occurs after reactivation of the display.

(Original) The non-transitory computer-readable storage medium of claim 11, wherein the second event is activation of the display following deactivation of the display.

(Original) The non-transitory computer-readable storage medium of claim 11, wherein the second event comprises receiving a signal from a second device indicative of activity of the second device.

(Original) The non-transitory computer-readable storage medium of claim 18, wherein the signal is indicative of a selection of an affordance on the second device.

(Original) The non-transitory computer-readable storage medium of claim 11, wherein the instructions include instructions for:
after displaying the second user interface, receiving a first user input corresponding to a request to display the second affordance;
in response to the first user input, displaying the second affordance;
receiving a second user input corresponding to a selection of the second affordance; and
in response to the second user input, displaying the first user interface.
(Currently Amended) A method comprising:
at an electronic device having a display:
while the electronic device is in a first state, displaying, on the display of the electronic device, a first user interface comprising:
a first affordance that, when selected, causes the electronic device to perform a first function of transmitting a first instruction to a remote device causing a presentation application executing on the remote device to transition to a next slide of a series of slides, wherein the first affordance is displayed at a first size in the first user interface at a first location; and
a second affordance that, when selected, causes the electronic device to perform a second function of transmitting a second instruction to the remote device causing the presentation application executing on the remote device to transition to a previous slide of the series of slides, wherein the second affordance is displayed at the first size;
detecting a first event causing the electronic device to transition from the first state to a second state, wherein the first user interface ceases to be displayed in the second state;
while the electronic device is in the second state, detecting a second event causing the electronic device to transition from the second state to the first state; and
in response to detecting the second event, displaying a second user interface:
comprising the first affordance, wherein the first affordance is displayed at a second size, larger than the first size, in the second user interface at a second location different from the first location; and 
not comprising the second affordance.

(Currently Amended) The method of claim 21, wherein the instructions include instructions for:

in response to receiving the one or more user inputs corresponding to the selection of the first affordance, determining if the one or more user inputs meets or exceeds a threshold number of inputs; and
in accordance with a determination that the one or more user inputs meets or exceeds the threshold number of inputs, ceasing to display the second affordance.

(Original) The method of claim 21, wherein the first event comprises not receiving a user input for a predetermined period of time.

(Previously Presented) The method of claim 21, wherein the electronic device comprises one or more motion sensors, and wherein detecting the first or second event comprises detecting, using the one or more motion sensors, movement of the electronic device.

(Original) The method of claim 24, wherein detecting movement of the electronic device comprises detecting, using the one or more motions sensors, a lowering of the electronic device.

(Original) The method of claim 21, wherein the first event is deactivation of the display, and wherein displaying the second user interface occurs after reactivation of the display.

(Original) The method of claim 21, wherein the second event is activation of the display following deactivation of the display.

(Original) The method of claim 21, wherein the second event comprises receiving a signal from a second device indicative of activity of the second device.

(Original) The method of claim 28, wherein the signal is indicative of a selection of an affordance on the second device.

(Original) The method of claim 21, wherein the instructions include instructions for:
after displaying the second user interface, receiving a first user input corresponding to a request to display the second affordance;
in response to the first user input, displaying the second affordance;
receiving a second user input corresponding to a selection of the second affordance; and
in response to the second user input, displaying the first user interface.

(Previously Presented) The electronic device of claim 1, wherein: 
the first user interface has a display area of a first size;
the second user interface has a display area of a second size; and 
the first size of the display area is the same as the second size of the display area.

(Previously Presented) The non-transitory computer-readable storage medium of claim 11, wherein: 
the first user interface has a display area of a first size;
the second user interface has a display area of a second size; and 
the first size of the display area is the same as the second size of the display area.

(Previously Presented) The method of claim 21, wherein: 
the first user interface has a display area of a first size;
the second user interface has a display area of a second size; and 
the first size of the display area is the same as the second size of the display area.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 11 and 21, when considered as a whole, are allowable over the prior art of record.

Yang (US 20140333602 A1) – Yang teaches a device a full configuration mode in which icons are displayed at a first size and location (e.g. FIG. 40 and ¶ [0028]), transitioning to a lock state/sleep mode in which the icons are no longer displayed (e.g. FIG.s 34 and 35, ¶¶  [0215]-[0217], [0220] and [0222]), and, from the lock state/sleep mode, transitioning to a proportional configuration in which the icons are relocated and scaled based on an available display area, without icons that were displayed in the full configuration mode (¶ [0211]-[0212], [0218]-[0219], [0229], and FIG.s 29 and 43)

Vaughan et al. (US 20100169790 A1) – Vaughan teaches a first user interface comprising a first affordance that, when selected, causes the electronic device to perform a first function of transmitting a first instruction to a remote device causing a presentation application executing on the remote device to transition to a next slide of a series of slides, wherein the first affordance is displayed at a first size in the first user interface at a first location, and a second affordance that, when selected, causes the electronic device to perform a second function of transmitting a second instruction to the remote device causing the presentation application executing on the remote device to transition to a previous slide of the series of slides (See FIG.s 7, 8, 11, 12 and 15-17 remotely controlling a presentation application executing on another platform or device 

Zheng et al. (US 20140195943 A1) – Zheng teaches displaying a user interface with icons at a first display size and location, transitioning to a state in which a translucent layer appears to increase/decrease the size of the icons displayed on the user interface, which also relocates icons on the user interface and causes icons to be removed from the user interface (See FIG.s 7A-7D and ¶ [0043])

The cited prior art, individually or as a combination, fails to clearly teach, or fairly suggest, the independent claims as a whole, as shown in the amended claims above.

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179